Exhibit 24(b)(8.13) SERVICES AGREEMENT THIS AGREEMENT, made and entered into as of this 7th day of March, 2000 by and among Aetna Investment Services, Inc. (“AISI”), Aetna Life Insurance and Annuity Company (“ALIAC”) (collectively, “Aetna”), and Bankers Trust Company (“Transfer Agent”), acting as agent for the registered open-end management investment companies listed on Schedule A hereto (each a “Fund” or collectively the “Funds”). WHEREAS, Transfer Agent acts as transfer agent for the Funds; WHEREAS, AISI distributes shares of investment companies to certain plans under Sections 401 or 457 of the Internal Revenue Code of 1986, as amended ("Code"), custodial accounts under Section 403(b)(7) or 408 of the Code, and certain nonqualified deferred compensation arrangements (collectively, "Plans"); and WHEREAS, ALIAC is an insurance company that provides various recordkeeping and other administrative services to Plans; and WHEREAS, ALIAC will provide various administrative and shareholder services in connection with the investment by the Plans in the Funds. NOW, THEREFORE, it is agreed as follows: 1. Investment of Plan Assets. AISI represents that it is authorized under the Plans to implement the investment of Plan assets in the name of an appropriately designated nominee of each Plan (“Nominee”) in shares of investment companies or other investment vehicles specified by a sponsor, an investment adviser, an administrative committee, or other fiduciary as designated by a Plan (“Plan Representative”) upon the direction of a Plan participant or beneficiary (“Participant”). The parties acknowledge and agree that selections of particular investment companies or other investment vehicles are made by Plan representatives or Participants, who may change their respective selections from time to time in accordance with the terms of the Plan. 2. Omnibus Account. The parties agree that a single omnibus account held in the name of the Nominee shall be maintained for those Plan assets directed for investment in the Funds (“Account”). ALIAC as service agent for the Plans, shall facilitate purchase and sale transactions with respect to the Account in accordance with this Agreement. Aetna Agmt final 3. Pricing Information, Orders, Settlement. (a) Transfer Agent will make shares available to be purchased by the Nominee on behalf of the Account at the net asset value applicable to each order; provided, however, that the Plans meet the criteria for purchasing shares of the Funds at net asset value as described in the Funds’ prospectuses. Fund shares shall be purchased and redeemed on a net basis for such Plans in such quantity and at such time determined by AISI or the Nominee to correspond with investment instructions received by AISI from Plan Representatives or Participants. (b) Transfer Agent agrees to furnish or cause to be furnished to AISI for each Fund: (i) confirmed net asset value information as of the close of trading (currently 4:00 p.m., East Coast time) on the New York Stock Exchange (“Close of Trading”) on each business day that the New York Stock Exchange is open for business (“Business Day”) or at such other time as the net asset value of a Fund is calculated as disclosed in the relevant then current prospectus(es) in a format that includes the Fund’s name and the change from the last calculated net asset value, (ii) dividend and capital gains information as it arises, and (iii) in the case of a fixed income fund, the daily accrual or the distribution rate factor. Transfer Agent shall use its best efforts to provide or cause to be provided to AISI such information by 6:30 p.m. East Coast time, but in event later than 7:00 p.m. East Coast time. (c) AISI, as agent for the Funds for the sole purposes expressed herein shall receive from Plan Representatives or Participants for acceptance as of the Close of Trading on each Business Day: (i) orders for the purchase of shares of the Funds, exchange orders, and redemption requests and redemption directions with respect to shares of the Funds held by the Nominee (“Instructions”), (ii) transmit to Transfer Agent such Instructions no later than 9:00 a.m., East Coast time on the next following Business Day, except for instructions on the Fund(s) listed as “Group B” in Schedule A hereto, and (iii) upon acceptance of any such Instructions, communicate such acceptance to the Plan Representatives or Plan Participants, as appropriate (“Confirmation”). The Business Day on which such Instructions are received in proper form by AISI and time stamped by the Close of Trading will be the date as of which Fund shares shall be deemed purchased, exchanged, or redeemed as a result of such Instructions. Instructions received in proper form by AISI and time stamped after the Close of Trading on any given Business Day shall be treated as if received on the next following Business Day. AISI agrees that all Instructions received by AISI, which will be transmitted to Transfer Agent for processing as of a particular Business Day, will have been received and time stamped prior to the Close of Trading on that previous Business Day. AISI shall use its best efforts to communicate via telephone to the person indicated on Schedule B by 1:00 East Coast time on the same Business Day that any net purchases or redemptions with respect to any Fund exceed the dollar value for such Fund set forth in Schedule B; provided that such order is the result of an “Extraordinary Plan Event” of which the necessary AISI personnel has actual notice of prior to such time. “Extraordinary Plan Event” shall mean an event outside the normal operation of a plan such as an entire Plan moving into or out of Aetna’s account with the Fund or a plan asset transfer or merger arising from a plan sponsor’s merger, acquisition or divestiture. (d) AISI will wire payment, or arrange for payment to be wired, for such purchase orders, in immediately available funds, to a Fund custodial account or accounts designated by Transfer Agent, 2 as soon as possible, but in any event no later than 4:00 p.m., East Coast time on the Business Day following the Business Day as of which such purchase orders are made in conformance with Section 3(c). (e) Transfer Agent or its designees will wire payment, or arrange for payment to be wired, for redemption orders, in immediately available funds, to an account or accounts designated by AISI, as soon as possible, but in any event no later than 4:00 p.m. East Coast time on the same Business Day as of which such redemption orders are received by the Transfer Agent in conformance with Section 3(c). (f) In lieu of applicable provisions set forth in paragraphs 3(a) through 3(e) above, the parties may agree to provide pricing information, execute orders and wire payments for purchases and redemptions through National Securities Clearing Corporation’s Fund/SERV System, in which case such activities will be governed by the provisions set forth in an Exhibit to this Agreement. (g) Upon Transfer Agent’s request, AISI shall provide copies of historical records relating to transactions between the Funds and the Plan Representatives or Participants investing in such Funds, written communications regarding the Funds to or from such persons, and other materials, in each case, as may reasonably be requested to enable Transfer Agent or any other designated entity, including without limitation, auditors, investment advisers, or transfer agents of the Funds to monitor and review the services being provided under this Agreement, or to comply with any request of a governmental body or self-regulatory organization or a shareholder. AISI also agrees that AISI will permit Transfer Agent or the Funds, or any duly designated representative to have reasonable access to AISI’s personnel and records in order to facilitate the monitoring of the quality of the services being provided under this Agreement. (h) AISI shall assume responsibility as herein described for any loss to Transfer Agent or to a Fund caused by a cancellation or correction made to an Instruction by a Plan Representative or Participant subsequent to the date as of which such Instruction has been received by AISI and originally relayed to Transfer Agent, and AISI will immediately pay such loss to Transfer Agent or such Fund upon AISI’s receipt of written notification, with supporting data. (i) Transfer Agent shall indemnify and hold AISI harmless, from the effective date of this Agreement, against any amount AISI is required to pay to Plans, Plan Representatives, or Participants due to a materially incorrect calculation of a Fund’s daily net asset value, dividend rate, or capital gains distribution rate, upon written notification by AISI, with supporting data, to Transfer Agent. In addition, the Transfer Agent shall be liable to AISI for the reasonable costs of any additional computer or other technology use, and printing and postage costs directly incurred by AISI in making a Plan’s or a Participant’s account whole, if such costs or expenses are a direct result of the Fund’s failure to provide materially correct net asset values, dividend and capital gains or financial information, and if such information is not corrected by 4:00 p.m. East Coast time of the fifth business day after releasing such incorrect information, provided the incorrect NAV as well as the correct NAV for each day that the error occurred is provided. If a mistake is caused in supplying such information or confirmations, which results in a reconciliation with incorrect information, the amount required to make a Plan’s or a Participant’s account whole shall be borne by the party providing the incorrect information, regardless 3 of when the error is corrected. In determining materiality for purposes of this provision, the parties hereto agree to follow the then prevailing pricing error guidelines as set forth by the Securities Exchange Commission and its staff. AISI shall use its reasonable best efforts to use the least costly method to correct pricing errors. (j) Each party shall notify the other of any errors or omissions in any information, including a net asset value and distribution information set forth above, and interruptions in or delay or unavailability of, the means of transmittal of any such information as promptly as possible. AISI and Transfer Agent agree to maintain reasonable errors and omissions insurance coverage commensurate with each party’s respective responsibilities under this Agreement. 4. Servicing Fees. The provision of shareholder and administrative services to the Plans shall be the responsibility of AISI, ALIAC or the Nominee and shall not be the responsibility of Transfer Agent. The Nominee will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Transfer Agent agrees to pay to ALIAC a servicing fee as set forth in Schedule C hereto. Transfer Agent will make such payments to ALIAC within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to AISI for the quarter and such other supporting data as may be reasonably requested by AISI. 5. Expenses. Transfer Agent shall make available for reimbursement certain out-of-pocket expenses ALIAC incurs in connection with providing shareholder services to the Plans. These expenses include actual postage paid by ALIAC in connection with mailing updated prospectuses, supplements and financial reports to Plan Representatives or Participants for which ALIAC provides shareholder services hereunder, and all costs incurred by ALIAC associated with proxies for the Fund, including proxy preparation, group authorization letters, programming for tabulation and necessary materials (including postage). Except as otherwise agreed in writing, Aetna shall bear all other expenses incidental to the performance of the services described herein.
